   Case 2:20-cv-03992-WDK-JC Document 12 Filed 08/06/20 Page 1 of 2 Page ID #:39

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.         CV20-3992 WDK (JCx)                               Date     August 6, 2020
 Title            G & G Closed Circuit Events, LLC v. Martha Dileai Flores, et al


 Present          The Honorable William D. Keller, United States District Judge
                Stephen Montes Kerr                                     None
                 Courtroom Deputy                                   Court Reporter

       Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       None                                                None
 Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

       The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing
no later than August 24, 2020 why this action should not be dismissed for lack of
prosecution as to defendants Martha Dileai Flores, individually and doing business as
Costa Del Sol Restaurant and Miguel Angel Blanco, individually and
doing business as Costa Del Sol Restaurant. As an alternative to a written response by
plaintiff, the Court will consider the filing of one of the following as an appropriate
response to this OSC on or before the above date:

         1)       Answer to Complaint; or
         2)       Plaintiff's Application for Default (Fed. R. Civ. P. 55(a)), and Proof of
                  Service of summons and complaint.

      It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time to
respond. If necessary, plaintiff must also pursue Rule 55 remedies promptly upon the
default of any defendant. All stipulations affecting the progress of the case must be
approved by the Court. See Local Rule 8-3. No oral argument on this matter will be
heard unless ordered by the Court. The Order will stand submitted upon the filing of a
responsive document on or before the date upon which a response is due.

///




CV 90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 1 of 2
   Case 2:20-cv-03992-WDK-JC Document 12 Filed 08/06/20 Page 2 of 2 Page ID #:40

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

 Case No.       CV20-3992 WDK (JCx)                                  Date   August 6, 2020
 Title          G & G Closed Circuit Events, LLC v. Martha Dileai Flores, et al

 Plaintiff's counsel is ordered to serve this minute order on all defendants within 48
                           hours from the date of this order.

IT IS SO ORDERED.
                                                    Initials of Preparer          SMO




CV 90 (06/04)                        CIVIL MINUTES - GENERAL                            Page 2 of 2
